Citation Nr: 1241545	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  08-12 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Esquire


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1955 to August 1975.  The Veteran died in October 2005.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

This matter was previously before the Board in January 2010, at which time the issue of service connection for the cause of death was remanded for further development.  More recently, the matter was again before the Board in February 2012, at which time the Board requested an opinion from a Veterans Health Administration oncologist concerning the etiology of the Veteran's colon cancer.  An oncologist produced an opinion in April 2012, following which the Board sought and obtained additional clarification from the oncologist.  

The appellant has a currently pending claim for benefits under 38 U.S.C.A. § 1151 (West 2002).  Based on the outcome of the present appeal, the section 1151 claim is moot.  


FINDINGS OF FACT

1.  The Veteran died on October [redacted], 2005, at the age of 67; the immediate cause of death as shown on the corrected death certificate was carcinoma of the colon.  

2.  At the time of his death, the Veteran was not service-connected for colon cancer, but service connection was in effect for a low back strain with radiculopathy and hip pain, status-post vagotomy with antrectomy, gastrojejunostomy for peptic ulcer disease, posttraumatic stress disorder, decompression sickness, a deviated nasal septum, and hearing loss.

3.  The evidence of record reasonably shows that the colon cancer that caused the Veteran's death was related to his active service, particularly his exposure to ionizing radiation while maintaining nuclear submarines for the Navy.


CONCLUSION OF LAW

With resolution of all reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.311, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies to the instant claim, but inasmuch as the benefit sought is being granted, there is no reason to discuss the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.

Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

In order for service connection for the cause of a Veteran's death to be granted, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to cause death.  A service-connected disability is one that was incurred in or aggravated by active service, one that may be presumed to have been incurred during such service, or one that was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  When it is determined that a Veteran's death was service connected, his surviving spouse is generally entitled to dependency and indemnity compensation (DIC).  See 38 U.S.C.A. § 101 (West 2012).

The death of a Veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered the principal (primary) cause of death when such disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  The service-connected disability will be considered a contributory cause of death when it contributed so substantially or materially to death that it combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant has raised various theories relating the Veteran's death to his in-service exposure to herbicides, in-service stomach surgery, and/or his multiple service-connected disabilities, including posttraumatic stress disorder.  Due to the positive treatment of the claim with regard to whether service connection for the cause of death is warranted based on in-service radiation exposure, additional theories of entitlement will not be discussed.  

The Veteran died on October [redacted], 2005.  According to the corrected death certificate, the primary cause of death was carcinoma of the colon, with posttraumatic stress disorder listed as a condition contributing to the death, but not resulting in the colon cancer.  He had been diagnosed with colon cancer in November 2002.

The Veteran was a diving officer in the Navy, and spent time stationed on a submarine tender.  According to a DD Form 1141, his lifetime accumulated radiation dose from his time aboard both the U.S.S. Proteus, a submarine tender, and the U.S.S. Tidewater, a destroyer, based on readings from film badge dosimeters, was 2.544 rem (the equivalent of 25.44 millisieverts (mSv).  That total was only based on four months of dives during the period between November 1961 and December 1966; only one of those months encompassed service on the U.S.S. Proteus (November 24, 1961 through December 26, 1961), and the other three months were from 1966.  There were no totals from the following timeframes: the remainder of 1961; 1962-1965; the remainder of 1966; 1967-1971; part of 1972; and, August 1974 through the Veteran's separation from service.  The missing coverage dates included time on the U.S.S. Proteus, the U.S.S. Tidewater, and other vessels.  The DD Form 1141 did show radiation exposure totals of zero exposure, covering the period from October 1972 through July 1974.  

The Veteran's brother, R.W., submitted an affidavit in October 2012, consistent with a statement submitted in April 2006, concerning the Veteran's radiation exposure.  R.W. is a retired Navy Lieutenant Commander, and served as a diver, radiation worker, and Radiological Safety Officer (RSO).  In becoming an RSO, he was trained regarding radiation levels, dangers associated with radiation, and procedures for minimizing radiation.  Based on his knowledge, training, and experience as an RSO for fifteen years, he was certain that he and the Veteran "were exposed to nuclear radiation exceeding all safety limits during [their] dives on the [U.S.S.] Proteus."  R.W. dived with the Veteran for approximately a year and a half between 1961 and 1962, at which time "there were no safety restrictions for Navy divers working around nuclear powered submarines."  Since that time, shielding was introduced to protect personnel from radiation exposure, and later safety regulations prevented divers from getting closer to six feet from a submarine's hull, and required them to wait 24-48 hours before entering the water after a submarine's reactor was deactivated due to the likelihood and danger of radiation exposure.  

R.W. stated that when he and the Veteran dove together, they were frequently around and in contact with submarines that had active and recently-deactivated reactors.  The Veteran's duties included daily dives for up to two to three hours to accomplish submarine maintenance.  Additionally, the divers conducted security swims alongside other vessels; when such dives were required at night, the divers had to maintain physical contact with a submarine hull, including in the area of the nuclear reactor.  Some of the dives were conducted while a submarine's reactor was critical, shortly before the submarine got underway, and other dives occurred immediately upon a submarine's docking.  

According to R.W., the Veteran's cumulative radiation dose would have far exceeded the reported 25.44 mSv in his military records.  R.W. noted that the total was based on only four dives, but that over the year and a half that they were together, R.W. and the Veteran served on "over a hundred dives" together.  He also explained that the film badge radiation monitors were typically only worn on board the tender, and that when worn underwater, they would often be ruined and fail to produce accurate readings due to becoming wet during the dives.  

The Board notes the original death certificate listed rectal cancer as the primary cause of death, omitting colon cancer, and that as a result some medical opinions in the file address the likelihood that the Veteran's rectal cancer was due to his radiation exposure.  As the Veteran died from colon cancer, and not rectal cancer, such opinions are not addressed herein.  

An August 2006 advisory opinion from the Director of VA's Compensation and Pension (C&P) Service noted the Veteran's lifetime exposure of 2.544 rem, and calculated the probability that his in-service radiation exposure caused his colon cancer to be 3.23 percent.  Based on that calculation, the C&P Director opined that it was unlikely that the colon cancer resulted from radiation exposure in service.

An August 2007 opinion from Dr. William Levinger provided that the combination of radiation and heavy metals exposure from his time as a Navy diver with his dioxin (Agent Orange) exposure "to a high degree of medical probability led to causing his illness."  

Following a Board remand, a VA doctor opined in April 2011 that the Veteran's colon cancer was less likely than not the result of his in-service radiation exposure due to the long delay between the exposures and his diagnosis.  Notably, that opinion considered the delay to be approximately 40 years, despite the fact that the evidence of record indicates the last documented exposure to be 1966 (although the Veteran continued to dive for many more years thereafter), and that his 1999 gastrointestinal symptoms were likely due to colon cancer.  

VA obtained an opinion from a Veterans Health Administration (VHA) oncologist, in April 2012.  He opined that, based on the total in-service radiation exposure of 2.544 rem (the equivalent of 25.44 mSv), a reasonable estimate of his increased risk for colon cancer would be seven percent, but that the April 2006 C&P advisory opinion's estimate of 3.23 percent was not unreasonable.  He noted that there was no safe level of radiation exposure.  He pointed out, however, that 25.44 mSv is approximately the same amount of exposure the average American would have received over the course of eight-and-a-half years without any deliberate radiation exposure.  The doctor concluded that it was less likely than not that the colon cancer was caused by in-service exposure to ionizing radiation.  For reference purposes, the Board points out that Dr. Lin opined that it was "less likely than not, and indeed unlikely," that the colon cancer was caused by exposure to herbicides.  (emphasis added)  More likely, according to that physician, the colon cancer was an "unfortunate, sporadic and unpredictable event."

The Board observes that in support of his opinion, the VHA oncologist noted that "submarine reactors are well shielded for protection of the crew working around inside the submarine" and that a "diver outside the submarine would have additional shielding from the submarine hull, plus additional distance from the core."  It was his opinion that a diver's exposure from the reactor should be negligible in the absence of a reactor leak."  The oncologist did not provide a basis for his opinions concerning the radiation exposure that occurs in and around nuclear submarines, or whether such opinions apply to nuclear submarines operating during the early 1960s.  

In a June 2012 letter, Dr. Rex Parsons, the Veteran's primary care physician from March 1998 until January 2003, opined that the Veteran's colon cancer was the result of his in-service exposures to radiation and herbicides, and complications from service-connected residuals of gastric surgery.  

The VHA oncologist provided an addendum in August 2012 in which he opined that the any increased risk for colon cancer was due only to the Veteran's in-service radiation exposure, and not to a combination of radiation and herbicide exposure.  

Dr. Parsons provided an October 2012 opinion taking into consideration the opinion of the VHA oncologist and additional evidence, including R.W.'s affidavit concerning the amount of radiation exposure the Veteran would have had during service.  The Veteran had on multiple occasions informed Dr. Parsons that his in-service radiation monitoring was inaccurate, and Dr. Parsons felt that the Veteran's statements in that regard were corroborated by R.W.'s affidavit.  Dr. Parsons felt that the increased, undocumented level of radiation exposure was critical information due to the oncogenic capacity of radiation.  The cancer-causing effects of radiation are believed to be linear, and thus more radiation exposure would create a higher frequency of cancer.  Based on this evidence, it was Dr. Parsons' opinion that the Veteran's radiation exposure, along with his other factors, were "the major causes of his colon cancer."  

In a November 2012 letter to the Board, the appellant's attorney argued that the recorded 25.44 mSv of radiation exposure was far below the actual exposure, relying on R.W.'s affidavit, the number of dives the Veteran actually participated in, the fact that no readings were ever taken from the divers or their equipment out of the water, and that the few readings that were taken were from wet film badges, affecting their accuracy.  

In light of the record, as detailed in pertinent part above, the Board finds that service connection for the cause of the Veteran's death is warranted.  Central to this finding is the fact that the Board finds R.W.'s affidavit concerning radiation exposure to be competent and credible.  As such, there is competent evidence that the Veteran's in-service radiation exposure was higher, and potentially significantly higher, than the 25.44 mSv identified on his DD Form 1141.  Thus there are no accurate readings concerning radiation exposure in the Veteran's file, and unfortunately, there are no means of obtaining additional readings that would be reasonably likely to show an accurate level of exposure.  The Board has considered obtaining the Veteran's brother's records from 1961-1962, as the two participated in numerous dives together, but the insight those records would provide to the Veteran's levels of radiation exposure would be purely speculative.  Further, R.W. indicated that in his attempts to obtain his own records, he discovered that those records were no longer available.

The higher totals of radiation exposure suggested by the competent lay evidence undermine the foundation for any negative nexus opinions that are based on the documented totals.  Thus, the opinions of the VHA oncologist, as well as other VA treatment providers, are of limited, if any, probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008) (holding that a medical opinion that is not factually accurate, fully articulated, or based on sound reasoning, is not probative).  

The April 2011 VA opinion is also not probative of the issue.  According to the opinion, the Veteran's radiation exposure was only to be considered "possible or potential radiation exposure," when, at a minimum, the Veteran has documented radiation exposure.  The opinion also relies on the length of the period of time between his exposure and diagnosis, a point that is directly undermined by studies cited by the VHA oncologist showing that latency periods for colon cancer caused by radiation exposure can be significant, including up to 50 years.  

The only medical opinion that takes into consideration a higher level of radiation exposure is Dr. Parsons' October 2012 opinion.  Dr. Parsons opined that the Veteran's radiation exposures were a major cause of his subsequent development of fatal colon cancer.  While Dr. Parsons indicated that other major causes combined to with the radiation exposure to cause the colon cancer, such a qualifier does not take away from the opinion that the radiation exposure was a major cause of the cancer.  Dr. Parsons' opinion is the most probative opinion of record, and supports a finding of service connection.  

Considering the totality of the evidence, the Board finds that the evidence is at least in equipoise concerning the issue of whether the Veteran's colon cancer was caused by his in-service radiation exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In situations where the evidence either supports the claim or is in relative equipoise, the appellant must prevail.  Gilbert, 1 Vet. App. at 55.

Other Considerations

It is observed that, even if the Board were to reach a different conclusion as to whether the Veteran's death should be service-connected, the appellant's pending 38 U.S.C.A. § 1151 claim would likely be granted.  The Veteran was treated at a VA facility in May 1999 for rectal bleeding.  At that time, rather than a full colonoscopy, he was only provided a barium enema and X-rays; those X-rays were negative for findings of a mass or lesion.  

According to the VHA oncologist's August 2012 addendum opinion, the Veteran's gastrointestinal symptomatology in May 1999 was indicative of colon cancer.  He noted that a barium enema is an inadequate test for colon cancer.  The standard of care required a full colonoscopy based on the Veteran's age.  Had a colonoscopy been performed in 1999, it was the oncologist's opinion that "it is quite possible, indeed likely, that the colon cancer would have been detected at a stage where it would have been curable with surgery and other treatment."

Thus, considering the oncologist's opinion as well as additional private treatment providers' opinions concerning the standard of care and the likelihood that a colonoscopy would have identified the colon cancer at a time when it was curable that are present in the claims file (Dr. Gibbs, April 2007; Dr. Levinger, August 2007; Dr. Parsons, September 2011, June 2012, and October 2012), sufficient evidence is present for the appellant to succeed in her claim under section 1151.


ORDER

Service connection for cause of the Veteran's death is granted, subject to governing criteria applicable to the payment of monetary benefits.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


